DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Status of the Claims
In the amendment dated 02/23/2022, claim 14 is newly added; claims 1-4 and 6-14 are pending.
Claims 1, 6, 12, and 13 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki (JP2008023579A, previously cited) in view of Hongo (US4190759A, newly cited)
Regarding claim 1, Kuroki discloses 
 A laser slicing apparatus for dividing a workpiece with a laser beam (see para.0009: “substrate dividing method for dividing a substrate, wherein the substrate is irradiated with a laser beam”), the laser slicing apparatus comprising: 
a hardware processor (control device 5 includes a main computer 54, see fig.1 and para.0089) configured to: 

radiate a first laser beam (laser beam from the condenser lens 20j, see fig.5a. See annotated fig.5a below) with a first point of convergence (focus point of the laser beam from the condenser lens 20j, see fig.5a) from the side of the first surface (lower surface of the substrate 65, see figs.5a-6a) so as to scan across a whole area of the first surface of the workpiece (lower surface 65b of the substrate, see figs.5-6) and forms a first modified layer (first-stage modified portion 71a, see figs.5a-6a. The laser beam from condenser lens 20j scan across the lower surface of the substrate 65 in fig.6a and form the first-stage modified portion 71a as shown in figs.5a-6a) coinciding with the first point of convergence (focus point of the laser beam from the condenser lens 20j) in a to-be-sliced plane (plane contains H scribe surface 73, see figs.5a-6a) inside the workpiece (substrate 65, see figs.5-6); 

    PNG
    media_image1.png
    446
    841
    media_image1.png
    Greyscale

Annotated figures 5a-6a of Kuroki
radiate a second laser beam (laser beam from the condenser lens 20f, see fig. annotated fig.5a above) with a second point of convergence (focus point of the laser beam from the condenser lens 20f) , on an opposite side (upper surface of the substrate 65) of the first surface (lower surface of the substrate 65) and form a second modified layer (second-stage modified portion 71, see para.0114) coinciding with the second point of convergence (focus point of the laser beam from the condenser lens 20f. See para.0114: “The second-stage modified portion 71 is also irradiated to the inside of the substrate 65 by condensing the laser beam 70 from the condenser lenses … 20f”) in such a manner that the second modified layer (second-stage modified portion 71) is continuous with the first modified layer (first-stage modified portion 71a) in the to-be-sliced plane (plane contains H scribe surface 73. See para.0114: “A second-stage reforming portion 71 (not shown) is formed at a location adjacent to the first-stage reforming portion 71 a in the thickness direction of the substrate 65”),
 wherein the workpiece (substrate 65, see fig.8) is cut into a first layer side and a second layer side (see para.0123 and see annotated fig.8 below) along the to-be- sliced plane (plane contains H scribe surface 73) in a detaching step (dividing step), after the first modified layer (the first-stage reforming portion 71 a) and the second modified layer (second-stage modified portion 71) are formed (see fig.5a, 6a, and 8a).  

    PNG
    media_image2.png
    528
    747
    media_image2.png
    Greyscale

Annotated figures 8a-b of Kuroki
Kuroki does not explicitly disclose 
detect a defective part existing on a side of a first surface of the workpiece; and 
irradiate the second beam to, in plan view, only an area where the defective part exists in the workpiece.
Hongo discloses a processing of Photomask, including a controller 19 configured to:
detect a defective part (defective portion of the chromium thin film 2, figs.1-4) existing on a side of a first surface of the workpiece (lower surface of the chromium photomask 3, see figs.1-3. Col.4, lines 51-55 recites: “ defective portion of a chromium thin film 2…is detected in its position by a detector (not shown) and the positional detection signal is sent to the controller 19”); and 
radiate a second laser beam (laser beam 10, see figs.3-4) with a second point of convergence (focus point of the laser beam 10) to, in plan view (see fig.3) to, only an area where the defective part (defective portion of the chromium thin film 2, see figs 3-4 and col.4, lines 61-64: “ the laser beam 10 is arranged to condense or focus on the defective portion of the chromium thin film 2 through the glass substrate 1”) exists in the workpiece (chromium photomask 3, see figs.1-3 and col. 3, lines 31-33: “chromium photomask 3 generally consists of a glass substrate 1 and a chromium thin film 2 deposited on the glass substrate 1”; thus, the chromium thin film 2 exists in the chromium photomask 3 ) on an opposite side (upper surface of the chromium photomask 3 ) of the first surface (lower surface of the chromium photomask 3 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the structures (such as: controller, detector, etc.) and teachings as taught Hongo in Kuroki’s control device so that it detects the defective part existing on the side of the first surface of the workpiece and irradiates the second beam with the second point of convergence to, in plan view, only the area where the defective part exists in the workpiece on the opposite side of the first surface. Doing so allows the “defectives should be perfectly removed from the substrate” (see col.3, lines 38-40 of Hongo).
Regarding claim 2, Kuroki further discloses a substrate material is separated from the workpiece (substrate material is separated from the substrate 65 after dividing step, see fig.8 and para.0124-0125).  
Regarding claim 3, Kuroki further discloses the workpiece (substrate 65) is a plate- like body (see fig.3).  

Regarding claim 9, Kuroki further discloses the workpiece is a brittle material (see para.107, substrates 65 is made from quartz glass).
Regarding claim 10, Kuroki further discloses the hardware processor (control device 5 includes a main computer 54) sets a focus point of the first laser beam (focus point of the laser beam from the condenser lens 20j) to a height position of the to-be-sliced plane (position of the plane contains H scribe surface 73) to form the first modified layer (first-stage modified portion 71a) and sets a focus point of the second laser beam (focus point of the laser beam from the condenser lens 20f) to the height position of the to-be-sliced plane (position of the plane contains H scribe surface 73) to form the second modified layer (second-stage modified portion 71).  
Regarding claim 11, Kuroki further discloses the hardware processor (control device 5 includes a main computer 54) causes a laser beam path of a laser beam radiated by a laser oscillator (laser light source 2, see fig.1) to switch to radiate the first laser beam (laser beam from the condenser lens 20j) and the second laser beam laser beam from the condenser lens 20f ) to the workpiece (see fig.5a-b, a laser beam path of a laser beam (20e,f,b,i,j,a) radiated by a laser oscillator switches to radiate the first laser beams 20j and 20f).
Regarding claim 13, Kuroki discloses
A laser slicing method for cutting a workpiece with a laser beam (see para.0009: “substrate dividing method for dividing a substrate, wherein the substrate is irradiated with a laser beam”, the method comprising

radiating a first laser beam (laser beam from the condenser lens 20j, see fig.5a) with a first point of convergence (focus point of the laser beam from the condenser lens 20j, see fig.5a) from the side of the first surface (lower surface of the substrate 65, see figs.5a-6a) so as to scan across a whole area of the first surface of the workpiece (lower surface of the substrate 65) and forming a first modified layer (first-stage modified portion 71a, see figs.5a-6a. The laser beam from condenser lens 20j scan across the lower surface of the substrate 65 in fig.6a and form the first-stage modified portion 71a as shown in figs.5a-6a) coinciding with the first point of convergence (focus point of the laser beam from the condenser lens 20j) in a to-be-sliced plane (plane contains H scribe surface 73, see figs.5a-6a) inside the workpiece (substrate 65); and 

    PNG
    media_image1.png
    446
    841
    media_image1.png
    Greyscale

Annotated figures 5a-6a of Kuroki

radiating a second laser beam (laser beam from the condenser lens 20f, see fig.5)  with a second point of convergence (focus point of the laser beam from the condenser lens 20f) to ,(upper surface of the substrate 65, see figs.5a-6a) on an opposite side of the first surface (lower surface of the substrate 65) and forming a second modified layer (second-stage modified portion 71, see para.0114 and figs.5a-6a ) coinciding with the second point of convergence (focus point of the laser beam from the condenser lens 20f. See para.0114: “The second-stage modified portion 71 is also irradiated to the inside of the substrate 65 by condensing the laser beam 70 from the condenser lenses … 20j”) in such a manner that the second modified layer (second-stage modified portion 71) is continuous-with the first modified layer (first-stage modified portion 71a) in the to-be-sliced plane (plane contains H scribe surface 73. See para.0114: “A second-stage reforming portion 71 (not shown) is formed at a location adjacent to the first-stage reforming portion 71 a in the thickness direction of the substrate 65”),
 	wherein the workpiece substrate 65, see fig.8) is cut into a first layer side and a second layer side (see para.0123 and see annotated fig.8 below) along the to-be- sliced plane (plane contains H scribe surface 73) in a detaching step (dividing step), after the first modified layer (the first-stage reforming portion 71 a) and the second modified layer (second-stage modified portion 71) are formed (see fig.8a).   

    PNG
    media_image2.png
    528
    747
    media_image2.png
    Greyscale

Annotated figures 8a-b of Kuroki
Kuroki does not explicitly disclose 
detecting a defective part existing on a side of a first surface of the workpiece; and 
irradiating the second beam to, in plan view, only an area where the defective part exists in the workpiece.
Hongo discloses a processing of Photomask, including a controller 19 configured to:
detecting a defective part (defective portion of the chromium thin film 2, figs.1-4) existing on a side of a first surface of the workpiece (lower surface of the chromium photomask 3, see figs.1-3. Col.4, lines 51-55 recites: “ defective portion of a chromium thin film 2…is detected in its position by a detector (not shown) and the positional detection signal is sent to the controller 19”); and 
radiating a second laser beam (laser beam 10, see figs.3-4) with a second point of convergence (focus point of the laser beam 10) in plan view (see fig.3) to, only an area where the defective part (defective portion of the chromium thin film 2, see col.4, lines 61-64: “ the laser beam 10 is arranged to condense or focus on the defective portion of the chromium thin film 2 through the glass substrate 1, as shown in FIG. 4”) exists in the workpiece (chromium photomask 3, see figs.1-3 and col. 3, lines 31-33: “chromium photomask 3 generally consists of a glass substrate 1 and a chromium thin film 2 deposited on the glass substrate 1”; thus, the chromium thin film 2 exists in the chromium photomask 3 ) on an opposite side (upper surface of the chromium photomask 3 ) of the first surface (lower surface of the chromium photomask 3 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the structures and steps as taught Hongo in Kuroki’s control device so that it includes the steps of detecting the defective part existing on the side of the first surface of the workpiece and irradiating the second beam with the second point of convergence to, in plan view, only the area where the defective part exists in the workpiece on the opposite side of the first surface. Doing so allows the “defectives should be perfectly removed from the substrate” (see col.3, lines 38-40 of Hongo).
Regarding claim 14, the modification discloses substantially all the claimed limitations as set forth, except a width of a radiation region of the second laser is a width corresponding to a width of the defective part on the first surface of the workpiece in cross-sectional view of the workpiece.
Hongo further discloses a width of a radiation region of the second laser is a width corresponding to a width of the defective part on the first surface of the workpiece in cross-sectional view of the workpiece (see fig.5 and col.5, lines 44-54: “the region of the defective chromium thin film defined by Wx and Wy is irradiated by the pulsed laser beam 10 and the defective portion of the chromium thin film 2 in this region is perfectly removed away”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Kuroki invention to include the width of a radiation region of the second laser is a width corresponding to the width of the defective part on the first surface of the workpiece in cross-sectional view of the workpiece as taught by Hongo. Doing so allows “the defective portion in this region is perfectly removed away” (see fig.5 and col.5, lines 44-54 of Hongo).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki/ Hongo as applied to claim 1 and further in view of Ahn (US 20150325787 A1, previously cited)
(It is noted that the limitation (although appearing to be disclosed by Ahn), “which has undergone a planarizing process until the first surface and the second surface have a predetermined surface roughness or less” constitute product-by-process limitations, and the patentability of the claimed apparatus does not depend on its method of production. As set forth by MPEP 2113, Section I, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698. 227 USPQ 964. 966)
Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth. Kuroki further discloses the workpiece is a plate-like member (see the substrate 65 in fig.3) having the first surface and the second surface (upper and lower surfaces of the substrate).
Kuroki does not explicitly disclose the workpiece which has undergone a planarizing process until the first surface and the second surface have a predetermined surface roughness or less.
However, Ahn discloses a method of filling an opening and of manufacturing a phase change memory device, comprising:
a planarizing process (a process for planarizing an upper portion of the material layer 140, see para.0087) until the first surface and the second surface (surface roughness R1 and R2, see figs.9-10) have a predetermined surface roughness or less (see para.0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have include the process for planarizing as taught by Ahn in the modified Kuroki, such that the workpiece which has undergone a planarizing process until the first surface and the second surface have a predetermined surface roughness or less, in order to reduce the surface thickness of the workpiece as desired (see para.0087-0088 of Ahn).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki/ Hongo as applied to claim 1 and further in view of Mackh (US 20140103495 A1, previously cited)
Regarding claim 6, Kuroki further discloses the workpiece (subtract 65) is a plate-like (see fig.3) bottom surface of the substrate 65) and a second plate surface (top surface of the substrate 65), and the first surface (bottom surface of the substrate 65) is a surface of a side where more of the defective parts (cracks 72) are exposed among the first plate surface and the second plate surface of the workpiece (top surface of the substrate 65. See fig.5a, as shown in fig.5a, the bottom of the substrate has more of the cracks 72 are exposed)
Kuroki does not explicitly disclose the workpiece is a semiconductor material
Mackh discloses a wafer and method for processing a wafer, comprising:
the workpiece (wafer 100, see fig.3) is a plate-like semiconductor material (para.0025 recites: “The term "wafer" as used herein may be understood to include a semiconductor wafer or semiconductor wafer substrate”) having a first plate surface and a second plate surface (bottom and top surface of the wafer 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the substrate of Kuroki to include the semiconductor material as taught by Mackh, to allow to dice the semiconductor wafer using the laser (see para.002-003 of Mackh).
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth.
Kuroki does not explicitly disclose the workpiece is a semiconductor material, and wherein the side of the first surface is located on the first layer side, and wherein the first layer side is used as a semiconductor wafer.  
Mackh discloses a wafer and method for processing a wafer, comprising:
the workpiece (wafer 100, see fig.3) is a semiconductor material (see para.0025), and wherein the side of the first surface (surface 100b) is located on the first layer side (bottom side), and wherein the first layer side (bottom side of the wafer 100) is used as a semiconductor wafer (see para.0025, because this is a semiconductor wafer, the bottom of the wafer is used as a semiconductor wafer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the substrate of Kuroki by the semiconductor wafer as taught by Mackh, such that the workpiece is a semiconductor material, and wherein the side of the first surface is located on the first layer side, and wherein the first layer side is used as a semiconductor wafer.  Doing so allows to dice the semiconductor wafer using the laser (see para.002-003 of Mackh).
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
Kuroki does not explicitly disclose the workpiece is gallium nitride, and wherein the side of the first surface is located on the first layer side, and wherein the first layer side is used as a semiconductor wafer.  
Mackh discloses a wafer and method for processing a wafer, comprising:
the workpiece (wafer 100) is gallium nitride (“gallium nitride (GaN”, see para.0025), and wherein the side of the first surface (surface 100b) is located on the first layer side (bottom side), and wherein the first layer side (bottom side of the water 100) is used as a semiconductor wafer (see para.0025, because this is a semiconductor wafer, the bottom of the wafer is used as a semiconductor wafer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the substrate of Kuroki by the gallium nitride wafer as taught by Mackh, such that the side of the first surface is located on the first layer side, and wherein the first layer side is used as a semiconductor wafer.   Doing so allows to dice the gallium nitride (GaN) wafer using the laser (see para.002-003 of Mackh).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki/ Hongo as applied to claim 1 and further in view of Corkum (US 20030111447 A1, newly cited)
Regarding claim 12, the modification discloses substantially all the claimed limitations as set forth.
Kuroki/ Hongo does not explicitly disclose the hardware processor detects the defective part on a basis of information from a camera that captures an image of a surface state of the first surface of the workpiece.  
Corkum discloses method and apparatus for repair of defects in materials with short laser pulses, comprising:
the hardware processor (computer 5, see fig.1) detects the defective part on a basis of information from a camera (CCD camera 1 or 2, see fig.2b. See para.0040 and 0042: “…With the two cameras having different fields of view, searching for defects is thus easier”, “…After proper alignment of a detected defect location with the alignment laser beam detected with both CCD cameras 1 and 2…”) that captures an image of a surface state of the first surface of the workpiece (surface of opto-electronic component, see fig.2b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Corkum’s camera for Hongo’s detector (in the combo Kuroki and Hongo). The substitution of one known element (Corkum’s camera) for another (Hongo’s detector) would have yielded predictable results of detecting defects. The CCD camera provides a low-noise and high quality image.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 03/23/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combo Kuroki and Hongo.
Applicant’s arguments: “neither of Kuroki's laser beams irradiate "in plan view, only an area where a defective part exists in its glass substrates." Instead, as noted above, Kuroki's laser beams are irradiated from both sides of its substrate to compensate for a power deficiency issue, but that reference is otherwise silent on structure that irradiates "only an area where a defective part exists," as claimed.”
To response, the Examiner agree that the main Kuroki reference does not teach the laser beam which irradiate "in plan view, only an area where a defective part exists" as claimed. However, the new Hongo reference teaches it. Thus, this limitation is relied on Hongo.
Claim 13 is rejected by the same reason above.
Claims 4, 6-8, and 14 are rejected by the virtue of their dependency from claims 1 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110171757 A1 discloses a method of manufacturing a photovoltatic cell, including: a defect region specifying step of specifying a region in which a structural defect exists from the plurality of compartment elements; and a repairing step of irradiating the region or the periphery thereof with a laser beam to remove the structural defect, wherein the repairing step includes a step .alpha. of irradiating the structure with a first laser to remove or separate the region, and a step .beta. of irradiating an end portion of the structure generated by the removal or separation with a second laser to clean the end portion, and wherein the second laser uses a laser obtained by defocusing the first laser so that a focus position thereof is away from the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792